McMURRAY, Presiding Judge.
First Union National Bank filed a dispossessory action against Aretha Wade and obtained a writ of possession on January 16, 1998. Wade filed a notice of appeal on January 26, 1998, and on the same date she filed a petition for relief under Chapter 7 of the Bankruptcy Code. On January 30, 1998, the trial court entered an order staying this dispossessory action pending the disposition of the bankruptcy proceeding.
Under these circumstances, this appeal is dismissed without prejudice, pending the resolution of Wade’s bankruptcy proceeding or lifting of the stay. Upon lifting of the bankruptcy stay, Wade may re-instigate this appeal by filing another notice of appeal within 30 days after the bankruptcy stay has been lifted. See DCA Architects v. *880American Bldg. Consultants, 203 Ga. App. 598, 599 (1) (417 SE2d 386).
Decided April 1, 1998.
Aretha T. Wade, pro se.
McCalla, Raymer, Padrick, Cobb, Nichols & Clark, Scott N. Liebschutz, for appellee.

Appeal dismissed.


Blackburn and Eldridge, JJ., concur.